DETAILED ACTION

This non-final office action is in response to claims 1-25 filed September 27, 2019 for examination. Claims 12-13, 18-19, and 24-25 were canceled. Claims 1-11, 14-17, and 20-23 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the specification and claims, filed 09/27/2019 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 09/27/2019 and 10/24/2019 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 09/27/2019 have been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “Further details of PDCP key change mechanism using LWA End-Marker with last SN,” Intel Corporation (hereinafter “Intel”) (submitted in IDS).
Regarding claim 20, Intel taught a terminal device configured for use in a wireless telecommunications system comprising the terminal device (fig. 1. terminal), a first network access node (fig. 1. target eNB) and a second network access node (fig. 1. source eNB), wherein the terminal device comprises controller circuitry and transceiver circuitry configured to operate together such that the terminal device is operable to: transmit a block of uplink data to the first network access node (Page 1. The transmitter (i.e. source eNB on the downlink and UE on the uplink) sends an end-marker packet (PDU ciphered with source eNB key) to the receiver.), wherein the block of data is ciphered by the terminal device using a cipher key corresponding to a second cipher key associated with the second network access node (section 5d. source eNB key) rather than a cipher key corresponding to a first cipher key associated with the first network access node (Section 5d. the UE uses source eNB key for UL data); and subsequently transmit to the first network access node an indication the terminal device will not send further data ciphered with a cipher key corresponding to the second cipher key (Section 5d. The UE sends the LWA end-marker with last SN in the UL to the WT. Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Further details of PDCP key change mechanism using LWA End-Marker with last SN,” Intel .
Regarding claim 1, Intel taught a first network access node configured for use in a wireless telecommunications system comprising the first network access node (fig. 1. target eNB), a second network access node (fig. 1. source eNB) and a terminal device (fig. 1. terminal), wherein the first network access node comprises controller circuitry and transceiver circuitry configured to operate together such that the first network access node is operable to: receive a block of uplink data from the terminal device (Page 1. The transmitter (i.e. source eNB on the downlink and UE on the uplink) sends an end-marker packet (PDU ciphered with source eNB key) to the receiver.); establish whether the block of data was ciphered by the terminal device using a cipher key corresponding to a first cipher key associated with the first network access node or corresponding to a second cipher key associated with the second network access node (Section 2.3 5d. the WT can differentiate the PDCP packets ciphered using source eNB key and the target eNB key); and in response to establishing the block of data has been ciphered using a cipher key corresponding to the second cipher key, forward the block of data to the second network access node (Section 2.3 5d. forward to the appropriate eNB).
Intel didn’t but the analogous art Huawei teach in response to establishing the block of data has been ciphered using a cipher key corresponding to the first cipher key, decipher the block of data using the first cipher key (Huawei, see the highlighted portion in the attached docs. the first user equipment may first send the uplink data to the base station, and the base station may decrypt the data packet according to the obtained key Kc.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Intel by including the idea of decipher 
Regarding claim 14. Intel taught a second network access node configured for use in a wireless telecommunications system comprising a first network access node (fig. 1. target eNB), the second network access node (fig. 1. source eNB) and a terminal device (fig. 1. terminal), wherein the second network access node comprises controller circuitry and transceiver circuitry configured to operate together such that the second network access node is operable to: receive from the first network access node a block of uplink data received by the first network access node from the terminal device (Page 1. The transmitter (i.e. source eNB on the downlink and UE on the uplink) sends an end-marker packet (PDU ciphered with source eNB key) to the receiver.), wherein the block of data was transmitted to the first network access node but ciphered by the terminal device using a cipher key corresponding to a second cipher key associated with the second network (section 5d. source eNB key) access node rather than a cipher key corresponding to a first cipher key associated with the first network access node (Section 5d. the UE uses source eNB key for UL data) ; and subsequently receive from the first network access node an indication the first network access node has received an indication from the terminal device to indicate the terminal device will not send further data ciphered with a cipher key corresponding to the second cipher key (Section 5d. The UE sends the LWA end-marker with last SN in the UL to the WT. Fig. 1).
Intel didn’t teach decipher the block of data using the second cipher key but the analogous art Huawei taught decipher the block of data using the second cipher key (Huawei, see the highlighted portion in the attached docs. the first user equipment may first send the uplink data to the base station, and the base station may decrypt the data packet according to the obtained key Kc.).

Regarding claim 2, Intel taught the first network access node of claim 1, wherein the first network access node is configured to establish whether the block of data was ciphered by the terminal device using a cipher key corresponding to the first cipher key or the second cipher key based on an indication received from the terminal device (Section 2.3 5d. the WT can differentiate the PDCP packets ciphered using source eNB key and the target eNB key).
Regarding claim 3, Intel taught the first network access node of claim 2, wherein the indication received from the terminal device comprises an entry in a header for the data block (Section 2.3 5d. The UE sends the LWA end-marker (i.e. entry in a header) with last SN in the UL to the WT).
Regarding claim 4, Intel taught the first network access node of claim 2, wherein the indication received from the terminal device comprises an end marker transmitted by the terminal device to indicate when the terminal switches from ciphering uplink data using a cipher key corresponding to the second cipher key to the first cipher key (Section 2.3 5d. Option 3. End-marker. The UE uses source eNB key for UL data….and sends LWA end-marker packet to WT and switches to using target eNB key.).
Regarding claim 5. Intel taught the first network access node of claim 1, wherein the first network access node is configured to establish whether the block of data was ciphered by the terminal device using a cipher key corresponding to the first cipher key or the second cipher key Section 2.3 5d. Option 2 and 3.).
Regarding claim 8, Intel-Huawei combination taught the first network access node of claim 1, wherein in response to establishing the block of data has been ciphered using a cipher key corresponding to the first cipher key (Intel, Section 2.3 5d. Option 2. UE uses the target eNB key) and deciphering the block of data using the first cipher key, the first network access node is further configured to forward the deciphered block of data to a core network part of the wireless telecommunications system (Huawei. The user equipment may first send the uplink data to the base station, and the base station may decrypt the data packet according to the obtained key Kc, and then send the decrypted data to the gateway.).
Regarding claim 10, Intel-Huawei combination taught the first network access node of claim 1, wherein the first network access node is further configured to forward the deciphered block of data received from the second network access node to a core network part of the wireless telecommunications system (Huawei. The user equipment may first send the uplink data to the base station, and the base station may decrypt the data packet according to the obtained key Kc, and then send the decrypted data to the gateway.).
Claim 15 recites similar limitations to claim 10, mutatis mutandis, the subject matter of claim 15, which is therefore, also considered to be taught by Intel-Huawei combination as above.
Regarding claim 16, Intel taught the second network access node of claim 14, wherein the second network access node is configured to forward the deciphered the block of data to the first network access node (Section 2.3 5d. Forward data to appropriate eNB).

Allowable Subject Matter
s 6-7, 9, 11, 17, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on the record taken alone or in combination teaches the following limitations in combination with their independent and intervening claims:
Claim 6: The first network access node of claim 1, wherein first network access node comprises a target network access node for a handover procedure for the terminal device involving the first network access node and the second network access node.
Claim 7. The first network access node of claim 1, wherein first network access node comprises a source network access node for a handover procedure for the terminal device involving the first network access node and the second network access node.
Claim 9. The first network access node of claim 1, wherein in response to establishing the block of data has been ciphered using a cipher key corresponding to the second cipher key and forwarding the block of data to the second network access node, the first network access node is further configured to receive the deciphered block of data back from the second network access node after the second network access node has deciphered the block of data using the second cipher key.
Claim 11. The first network access node of claim 1, wherein the first network access node is configured to receive a block of uplink data from the terminal device on grant-free radio resources.
Claim 17. The second network access node of claim 14, wherein the second network access node is configured to release resources reserved for use to support communications from the 
Claim 21. The terminal device of claim 20, wherein the terminal device is configured to transmit the indication the terminal device will not send further data ciphered with a cipher key corresponding to the second cipher key in response to achieving layer 2 synchronisation with the first network access node.
Claim 22. The terminal device of claim 20, wherein the terminal device is configured to transmit an indication of the cipher key used to encipher the data in a header for the data block.
Claim 23. The terminal device of claim 22, wherein the indication of the cipher key used to encipher the data in a header for the data block comprises a plurality of bits for indicating more than two cipher keys respectively associated with more than two network access nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438